Title: To George Washington from Walter Stewart, 18 February 1783
From: Stewart, Walter
To: Washington, George


                        
                            Dear Sir,
                            Philadelphia Feby 18th 1783
                        
                        I had the pleasure of receiving your Excellency’s favor of the 18th January, And find myself Under Additional
                            Obligations for the kind manner in which You are pleas’d to mention my late Illness; from it I now think myself perfectly
                            recover’d, Although Oblig’d to be very careful for fear of a relapse.
                        I should have Answer’d Your Excellency’s Letter Immediately, but being at that time uncertain how I stood in
                            the Army, I took the Liberty of deferring it untill that should be resolv’d to a Certainty.
                        Being depriv’d of my Regiment in Consequence of the Arrangement of 1783, I Endeavour’d a Compromise with
                            Colo. Humpton in which I was Unfortunate enough to fail, However, as my own desire, as well as that of my friends is
                            Strongly in favor of my seeing this Contest to an End, I shall Immediately get ready to set out, and hope to be at Camp
                            the beginning of March.
                        I have to lament that my bad State of Health should so long prevent my paying Attention to the department in
                            which I serve, But Your Excellency may be Assur’d, Previous to this time I could not with any degree of Propriety Expose
                            myself much in the Weather.
                        Mrs Stewart is much oblig’d by Your Excellency’s recommendation respecting Her, I fear I cannot at present
                            have the pleasure of Her Company, but hope for a Visit in the course of the Campaign. She Joins in Affectionate
                            Compliments to Your Excellency And Mrs Washington. I have the Honor to be with sincere regard & Esteem, Yr
                            Excellency’s Most Obed. Servt
                        
                            Walter Stewart
                        
                    